Title: To Thomas Jefferson from Madame de Tessé, 21 May 1802
From: Tessé, Madame de
To: Jefferson, Thomas


            a Paris 1er Prairial an 10 [i.e. 21 May 1802]
            L’habitude de craindre me laisse, Monsieur, L’inquietude de vous paroitre insensée ou ingrate, malheur auquel je ne puis echaper si vous n’avés pas Reçu mes hommages Lorsque vous avés eté mis a la Tete de votre Gt. et ensuite L’expression de ma plus sensible Reconnoissance Lorsque vous avés daigné vous souvenir de moi.
            mr. Short vous dira que jai changé de fortune mais peu de situation. mes Gouts et mes attachemens sont Restes les mêmes, et je trouve dans ces Gouts et ces attachemens tout L interet dont la vieillesse est susceptible. une de ses plus grandes jouissances est de se Reporter en arriere dans les plus belles saisons de la vie et a ses epoques les plus honnorables. celle qui m’a permis de pretendre a votre estime ne peut etre absente de mes plus heureux souvenirs. mon interet est donc lie a ma Reconnoissance et vous Repond de la sincerite des sentimens avec lesquels j’assure de mon Respect le President des Etats unis et ne cesserai jamais de former des voeux pour le bonheur et la Gloire de monsieur Jefferson.
            Noailles Tessé
            
              mon mari vous presente ses Respéctueux hommages. nous esperons que mr. Short nous fera honneur près de vous des commissions que nous lui avons donnees, pour nous Ramener vers L’extravagance de planter et de semer passé 60 ans.
              Malheur a celui qui ne vit que de sa vie!
            
            
            Editors’ Translation
            Paris, 1 Prairial Year 10 [21 May 1802]
            My worrying nature makes me fear, Sir, that I might seem insensitive or ungrateful to you, a misfortune I cannot avoid if you did not receive my congratulations when you were named head of your government and, later, the expression of my utmost gratitude when you were kind enough to remember me.
            Mr. Short will tell you that my fortune has changed but not my situation. My tastes and emotional attachments have remained the same, and these tastes and attachments give me all the pleasure old age can derive from them. One of my greatest joys is to look back on the best seasons of my life and on its most noble periods. One of my happiest memories is when I felt I merited your esteem. My self-interest is thus linked to my gratitude and echoes the sincere feeling with which I assure the president of the United States of my respect. I will never cease wishing happiness and glory to Mr. Jefferson.
            Noailles Tessé
            
              My husband will send you his respectful wishes. We hope Mr. Short will do us the honor of transmitting the things we entrusted to him, in order to bring us back to the extravagance of planting and sowing after age 60.
              Woe to him who lives only for his own lifetime!
            
          